           Case 2:11-cr-00394-TLN Document 69 Filed 02/11/21 Page 1 of 1
                                                                                 FILED
                              UNITED STATES DISTRICT COURT                February 11, 2021
                             EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                            EASTERN DISTRICT OF
                                                                                 CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:11-CR-00394-TLN-01

                Plaintiff,

      v.                                              ORDER FOR RELEASE OF
                                                       PERSON IN CUSTODY
ALAR JAMAR MCCRAY,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ALAR JAMAR MCCRAY,

Case No. 2:11-CR-00394-TLN-01, Charge 18 U.S.C. § 3606, from custody for the following

reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                               Unsecured Appearance Bond $

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                         X     (Other): TIME SERVED.



      Issued at Sacramento, California on February 11, 2021.




                                    By:

                                          District Judge Troy L. Nunley
